Name: 80/1185/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 December 1980 applying for 1981 the generalized tariff preferences for certain steel products originating in developing countries
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-29

 Avis juridique important|41980D118580/1185/ECSC: Decision of the representatives of the Governments of the Member States of the European Coal and Steel Community, meeting within the Council, of 16 December 1980 applying for 1981 the generalized tariff preferences for certain steel products originating in developing countries Official Journal L 354 , 29/12/1980 P. 0202 - 0214++++DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL OF 16 DECEMBER 1980 APPLYING FOR 1981 THE GENERALIZED TARIFF PREFERENCES FOR CERTAIN STEEL PRODUCTS ORIGINATING IN DEVELOPING COUNTRIES ( 80/1185/ECSC ) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY , MEETING WITHIN THE COUNCIL , IN AGREEMENT WITH THE COMMISSION , HAVE DECIDED AS FOLLOWS : ARTICLE 1 1 . FROM 1 JANUARY TO 31 DECEMBER 1981 , THE CUSTOMS DUTIES APPLICABLE TO THE PRODUCTS LISTED IN ANNEXES A AND B SHALL BE TOTALLY SUSPENDED WITHIN THE FRAMEWORK OF TARIFF QUOTAS AND CEILINGS . IMPORTS INTO GREECE OF THE PRODUCTS REFERRED TO ABOVE SHALL BE SUBJECT TO THE CUSTOMS DUTIES ESTABLISHED IN ACCORDANCE WITH ARTICLE 117 OF THE ACT OF ACCESSION OF 1979 . 2 . THE ARRANGEMENTS PROVIDED FOR IN PARAGRAPH 1 SHALL APPLY SOLELY : - IN ALL CUSTOMS AREAS OF THE COMMUNITY , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN COLUMN 4 OF ANNEX A AGAINST EACH CATEGORY OF PRODUCTS LISTED IN COLUMNS 2 AND 3 , - IN THE COMMUNITY , TO EACH OF THE OTHER COUNTRIES OR TERRITORIES LISTED IN ANNEX C , FOR THE SAME CATEGORIES OF PRODUCTS , - IN THE COMMUNITY , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX C FOR THE OTHER CATEGORIES OF PRODUCTS IN ANNEX A AND , CONSIDERED INDIVIDUALLY , FOR EACH OF THE CATEGORIES OF PRODUCTS LISTED IN ANNEX B , SUBJECT TO OBSERVANCE OF THE CONCEPT OF ORIGINATING PRODUCTS . 3 . IMPORTS EXEMPT FROM CUSTOMS DUTIES UNDER OTHER PREFERENTIAL TARIFF ARRANGEMENTS GRANTED BY THE COMMUNITY MAY NOT BE CHARGED AGAINST THESE TARIFF QUOTAS OR CEILINGS . PREFERENTIAL ENTRY AS PROVIDED FOR IN THIS DECISION SHALL BE SUBJECT TO CONFORMITY WITH THE CONCEPT OF " ORIGINATING PRODUCTS " AS DETERMINED IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 14 OF REGULATION ( EEC ) NO 802/68 ( 1 ) . HOWEVER , THE COMMUNITY PREFERENCE ARRANGEMENTS PROVIDED FOR IN THIS DECISION SHALL CEASE TO APPLY TO YUGOSLAVIA FROM THE TIME THE AGREEMENT WITH THAT COUNTRY CONCERNING PRODUCTS WITHIN THE PROVINCE OF THE ECSC ENTERS INTO FORCE . 4 . THE COMMUNITY TARIFF QUOTAS AND CEILINGS SHALL BE ADMINISTERED IN ACCORDANCE WITH THE PROVISIONS SET OUT BELOW . SECTION I PROVISIONS CONCERNING THE ADMINISTRATION OF THE COMMUNITY TARIFF QUOTAS RELATING TO PRODUCTS LISTED IN ANNEX A ARTICLE 2 THE TOTAL SUSPENSION OF CUSTOMS DUTIES WITHIN THE LIMITS OF THE COMMUNITY TARIFF QUOTAS REFERRED TO IN ARTICLE 1 ( 1 ) SHALL BE ACCORDED TO EACH COUNTRY OR TERRITORY LISTED IN COLUMN 4 OF ANNEX A IN RESPECT OF THE PRODUCTS INDICATED AGAINST ITS NAME IN COLUMNS 2 AND 3 TOGETHER WITH DETAILS IN COLUMN 5 OF THE AMOUNT OF THE INDIVIDUAL QUOTAS . ARTICLE 3 1 . THE MEMBER STATES SHALL ADMINISTER THEIR TARIFF QUOTAS IN ACCORDANCE WITH THEIR OWN PROVISIONS IN THIS RESPECT . 2 . THE EXTENT TO WHICH A MEMBER STATE HAS USED UP ITS SHARE SHALL BE DETERMINED ON THE BASIS OF IMPORTS OF THE GOODS IN QUESTION WHICH HAVE BEEN ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID GOODS , AND WHICH ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES REFERRED TO IN ARTICLE 1 ( 2 ) . ARTICLE 4 EACH MEMBER STATE SHALL REINTRODUCE THE LEVYING OF DUTIES WHICH HAVE BEEN SUSPENDED IN RESPECT OF A COUNTRY OR TERRITORY LISTED IN COLUMN 4 OF ANNEX A AS SOON AS IT FINDS THAT THE CHARGES AGAINST ITS NATIONAL QUOTA OF THE PRODUCTS CONCERNED ORIGINATING IN THAT COUNTRY OR TERRITORY HAVE REACHED THE AMOUNT LAID DOWN IN COLUMN 6 OF ANNEX A . SECTION II PROVISIONS CONCERNING THE ADMINISTRATION OF THE COMMUNITY TARIFF CEILINGS RELATING TO THE PRODUCTS LISTED IN ANNEXES A AND B ARTICLE 5 1 . SUBJECT TO ARTICLES 6 AND 7 , THE PREFERENTIAL TARIFF CEILING ARRANGEMENTS SHALL BE ACCORDED : - FOR PRODUCTS IN ANNEX A , TO EACH OF THE COUNTRIES OR TERRITORIES LISTED IN ANNEX C , OTHER THAN THOSE WHICH MAY BE LISTED IN COLUMN 4 OF ANNEX A , WITHIN THE LIMITS OF THE AMOUNTS SPECIFIED IN COLUMN 7 OF ANNEX A , AGAINST EACH CATEGORY OF PRODUCTS , - FOR PRODUCTS IN ANNEX B , TO THE COUNTRIES OR TERRITORIES LISTED IN ANNEX C , CONSIDERED INDIVIDUALLY , WITHIN THE LIMITS OF A COMMUNITY CEILING EQUAL TO THE HIGHEST MAXIMUM AMOUNT VALID FOR 1980 UNDER EACH OF THE PREFERENTIAL CEILINGS OPENED FOR THAT YEAR . THE INDIVIDUAL CEILING THUS ESTABLISHED SHALL BE INCREASED BY 2 % TO TAKE ACCOUNT OF THE APPLICATION BY GREECE OF COMMUNITY TARIFF PREFERENCES . ARTICLE 6 1 . AS SOON AS THE INDIVIDUAL CEILINGS FIXED OR CALCULATED IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 5 , WHICH ARE LAID DOWN FOR IMPORTS INTO THE COMMUNITY , UNDER THE CONDITIONS WHICH IT SHALL DETERMINE , OF PRODUCTS ORIGINATING IN ANY OF THE COUNTRIES OR TERRITORIES REFERRED TO IN ARTICLE 1 ( 2 ) , ARE REACHED AT COMMUNITY LEVEL , THE MEMBER STATES MAY AT ANY TIME , AT THE REQUEST OF ANY ONE OF THEM OR OF THE COMMISSION AND IN RESPECT OF THE WHOLE OF THE COMMUNITY , REINTRODUCE THE LEVYING OF THE CORRESPONDING DUTIES ON IMPORTS OF THE PRODUCTS IN QUESTION FROM EACH OF THE COUNTRIES OR TERRITORIES CONCERNED UNTIL THE END OF THE PERIOD REFERRED TO IN ARTICLE 1 ( 1 ) . 2 . WITHIN THE FRAMEWORK OF THE FOREGOING PROVISIONS , THE COMMISSION SHALL COORDINATE THE PROCEDURES FOR REINTRODUCING NORMAL CUSTOMS DUTIES , IN PARTICULAR BY NOTIFYING THE DATE COMMON TO THE WHOLE OF THE COMMUNITY AND DIRECTLY APPLICABLE IN EACH MEMBER STATE . THIS NOTIFICATION SHALL BE PUBLISHED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . 3 . HOWEVER , PARAGRAPHS 1 AND 2 SHALL NOT APPLY TO THE COUNTRIES LISTED IN ANNEX D . ARTICLE 7 THE EXTENT TO WHICH CEILINGS AND MAXIMUM AMOUNTS HAVE BEEN USED UP SHALL BE DETERMINED AT COMMUNITY LEVEL ON THE BASIS OF IMPORTS CHARGED IN THE MANNER LAID DOWN IN ARTICLE 8 ( 1 ) AND ( 2 ) . SECTION III GENERAL PROVISIONS ARTICLE 8 1 . IMPORTS OF THE PRODUCTS IN QUESTION SHALL BE CHARGED AGAINST THE QUOTA SHARES AND COMMUNITY CEILINGS AS AND WHEN THE PRODUCTS ARE ENTERED FOR FREE CIRCULATION , ON THE BASIS OF THE CUSTOMS VALUE OF THE SAID PRODUCTS , AND ARE ACCOMPANIED BY A CERTIFICATE OF ORIGIN IN ACCORDANCE WITH THE RULES LAID DOWN IN ARTICLE 1 ( 2 ) . 2 . GOODS MAY BE CHARGED AGAINST A CEILING OR ADMITTED UNDER A TARIFF QUOTA ONLY IF THE CERTIFICATE OF ORIGIN REFERRED TO IN PARAGRAPH 1 IS PRESENTED BEFORE THE DATE ON WHICH THE LEVYING OF DUTIES IS REINTRODUCED . 3 . FOR THE PURPOSES OF THE APPLICATION OF THIS DECISION , THE PREFERENTIAL AMOUNTS EXPRESSED IN EUROPEAN UNITS OF ACCOUNT AND THE RATES FOR THEIR CONVERSION INTO NATIONAL CURRENCIES SHALL BE THOSE LAID DOWN IN THE COMMON CUSTOMS TARIFF . HOWEVER , FOR PRODUCTS LISTED IN ANNEX A UNDER ORDER NOS 2 , 3 AND 5 , CONVERSION INTO NATIONAL CURRENCIES OF THE PREFERENTIAL AMOUNTS EXPRESSED IN EUA SHALL BE CARRIED OUT IN ACCORDANCE WITH THE FOLLOWING RATES : 1 EUA = DM 3,43481 1 EUA = BFRS/LFRS 48,11444 1 EUA = FL 3,446098 1 EUA = FF 5,61888 1 EUA = LIT 741,528 1 EUA = DKR 7,56456 1 EUA = POUND IRL 0,4684092 1 EUA = POUND 0,4507734 1 EUA = DR 36,16763 4 . ANY AMENDMENT TO THE LIST OF BENEFICIARIES , IN PARTICULAR BY THE ADDITION OF NEW COUNTRIES OR TERRITORIES , MAY ENTAIL A CORRESPONDING ADJUSTMENT TO COMMUNITY TARIFF QUOTAS OR CEILINGS . ARTICLE 9 1 . EVERY THREE MONTHS , THE MEMBER STATES SHALL FORWARD TO THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES THE INFORMATION RELATING TO IMPORTS UNDER THIS DECISION , IN ACCORDANCE WITH THE PROVISIONS OF THE NOMENCLATURE OF GOODS FOR EXTERNAL TRADE STATISTICS OF THE COMMUNITY AND STATISTICS OF TRADE BETWEEN MEMBER STATES ( NIMEXE ) . 2 . HOWEVER , IN THE CASE OF PRODUCTS IN ANNEX A SUBJECT TO QUOTAS , THE MEMBER STATES SHALL , BY THE 11TH DAY OF EACH MONTH AT THE LATEST , FORWARD THE LIST OF CHARGES EFFECTED DURING THE PREVIOUS MONTH . IN THE CASE OF PRODUCTS OF ANNEX A SUBJECT TO CEILINGS , THE MEMBER STATES SHALL FORWARD TO THE COMMISSION , AT ITS REQUEST AND UNDER THE SAME CONDITIONS , THE LIST OF CHARGES EFFECTED DURING THE PREVIOUS MONTH . AT THE COMMISSION'S REQUEST , WHEN THE LEVEL OF 75 % OF THE CEILING IS REACHED , THE MEMBER STATES SHALL FORWARD THE LISTS OF CHARGES TO THE COMMISSION EVERY 10 DAYS ; THESE LISTS SHALL BE FORWARDED WITHIN FIVE DAYS OF THE END OF EACH 10-DAY PERIOD . ARTICLE 10 THE MEMBER STATES SHALL , IN CLOSE COOPERATION WITH THE COMMISSION , TAKE ALL NECESSARY MEASURES TO ENSURE THAT THIS DECISION IS APPLIED . ARTICLE 11 THE MEMBER STATES SHALL TAKE ALL MEASURES NECESSARY FOR THE IMPLEMENTATION OF THIS DECISION . ARTICLE 12 THIS DECISION SHALL ENTER INTO FORCE ON 1 JANUARY 1981 . DONE AT BRUSSELS , 16 DECEMBER 1980 . THE PRESIDENT COLETTE FLESCH ( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 1 . ANNEX A LIST OF PRODUCTS SUBJECT TO ZERO DUTY COMMUNITY PREFERENTIAL TARIFF QUOTAS AND CEILINGS ( A ) ORDER NO*CCT HEADING NO*DESCRIPTION*COMMUNITY TARIFF QUOTAS*CEILING ( EUA ) * ***BENEFICIARY COUNTRIES OR TERRITORIES*INDIVIDUAL QUOTA AMOUNT ( EUA ) *AMOUNT OF SHARES ALLOCATED TO MEMBER STATES ( EUA ) ** ( 1 ) * ( 2 ) * ( 3 ) * ( 4 ) * ( 5 ) * ( 6 ) * ( 7 ) * 1*73.07*BLOOMS , BILLETS , SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ) , OF IRON OR STEEL ; PIECES ROUGHLY SHAPED BY FORGING , OF IRON OR STEEL : *BRAZIL*3 324 600*GERMANY : 914 265*3 324 600* *****BENELUX : 349 083** *****FRANCE : 631 674** *****ITALY : 482 067** *****DENMARK : 166 230** *****IRELAND : 16 623** *****UNITED KINGDOM : 698 166** *****GREECE : 66 492** **A . BLOOMS AND BILLETS : ***** **I . ROLLED***** **B . SLABS AND SHEET BARS ( INCLUDING TINPLATE BARS ) : ***** **I . ROLLED***** 2*73.08 (*)* IRON OR STEEL COILS FOR RE-ROLLING*BRAZIL , SOUTH KOREA , ROMANIA , VENEZUELA , YUGOSLAVIA*3 237 451*GERMANY : 890 299*3 237 451* *****BENELUX : 339 932** *****FRANCE : 615 115** *****ITALY : 469 430** *****DENMARK : 161 872** *****IRELAND : 16 187** *****UNITED KINGDOM : 679 864** *****GREECE : 64 749** ( A ) PREFERENCES ARE NOT TO GRANTED IN RESPECT OF THE PRODUCTS , MARKED WITH AN ASTERISK , ORIGINATING IN CHINA . ORDER NO*CCT HEADING NO*DESCRIPTION*COMMUNITY TARIFF QUOTAS*CEILING ( EUA ) * ***BENEFICIARY COUNTRIES OR TERRITORIES*INDIVIDUAL QUOTA AMOUNT ( EUA ) *AMOUNT OF SHARES ALLOCATED TO MEMBER STATES ( EUA ) ** ( 1 ) * ( 2 ) * ( 3 ) * ( 4 ) * ( 5 ) * ( 6 ) * ( 7 ) * 3*73.10 (*)* BARS AND RODS ( INCLUDING WIRE ROD ) , OF OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ( INCLUDING PRECISION-MADE ) ; HOLLOW MINING DRILL STEEL : *ARGENTINA , BRAZIL , SOUTH KOREA , VENEZUELA*2 006 493*GERMANY : 551 785*2 006 493* *****BENELUX : 210 681** *****FRANCE : 381 233** *****ITALY : 290 941** *****DENMARK : 100 324** *****IRELAND : 10 032** *****UNITED KINGDOM : 421 363** *****GREECE : 40 129** **A . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED***** **D . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : ***** **I . NOT FURTHER WORKED THAN CLAD : ***** **A ) HOT-ROLLED OR EXTRUDED***** 4*73.11*ANGLES , SHAPES AND SECTIONS , OF IRON OR STEEL , HOT-ROLLED , FORGED , EXTRUDED , COLD-FORMED OR COLD-FINISHED ; SHEET PILING OF IRON OR STEEL , WHETHER OR NOT DRILLED , PUNCHED OR MADE FROM ASSEMBLED ELEMENTS : *YUGOSLAVIA*636 337*GERMANY : 174 993*1 908 900* *****BENELUX : 66 815** *****FRANCE : 120 904** *****ITALY : 92 268** *****DENMARK : 31 817** *****IRELAND : 3 181** *****UNITED KINGDOM : 133 630** *****GREECE : 12 727** **A . ANGLES , SHAPES AND SECTIONS : ***** **I . NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED***** **IV . CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : ***** **A ) NOT FURTHER WORKED THAN CLAD : ***** **1 . HOT ROLLED OR EXTRUDED***** **B . SHEET PILING***** ORDER NO*CCT HEADING NO*DESCRIPTION*COMMUNITY TARIFF QUOTAS*CEILING ( EUA ) * ***BENEFICIARY COUNTRIES OR TERRITORIES*INDIVIDUAL QUOTA AMOUNT ( EUA ) *AMOUNT OF SHARES ALLOCATED TO MEMBER STATES ( EUA ) ** ( 1 ) * ( 2 ) * ( 3 ) * ( 4 ) * ( 5 ) * ( 6 ) * ( 7 ) * 5*73.13 (*)* SHEETS AND PLATES , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : *ARGENTINA , BRAZIL , SOUTH KOREA , YUGOSLAVIA*5 500 000*GERMANY : 1 512 500*6 276 000* *****BENELUX : 577 500** *****FRANCE : 1 045 000** *****ITALY : 797 500** *****DENMARK : 275 000** *****IRELAND : 27 500** *****UNITED KINGDOM : 1 155 000** *****GREECE : 110 000** **A . " ELECTRICAL " SHEETS AND PLATES***** **B . OTHER SHEETS AND PLATES : ***** **I . NOT FURTHER WORKED THAN HOT-ROLLED***** **II . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : ***** **B ) MORE THAN 1 MM BUT LESS THAN 3 MM***** **C ) 1 MM OR LESS***** **III . NOT FURTHER WORKED THAN BURNISHED , POLISHED OR GLAZED***** **IV . CLAD , COATED OR OTHERWISE SURFACE-TREATED : ***** **B ) TINNED***** **C ) ZINC-COATED OR LEAD-COATED***** **D ) OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) ***** **V . OTHERWISE SHAPED OR WORKED : ***** **A ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED : ***** **2 . OTHER***** ORDER NO*CCT HEADING NO*DESCRIPTION*COMMUNITY TARIFF QUOTAS*CEILING ( EUA ) * ***BENEFICIARY COUNTRIES OR TERRITORIES*INDIVIDUAL QUOTA AMOUNT ( EUA ) *AMOUNT OF SHARES ALLOCATED TO MEMBER STATES ( EUA ) ** ( 1 ) * ( 2 ) * ( 3 ) * ( 4 ) * ( 5 ) * ( 6 ) * ( 7 ) * 6*73.15*ALLOY STEEL AND HIGH CARBON STEEL IN THE FORMS MENTIONED IN HEADING NOS 73.06 TO 73.14 : *BRAZIL , YUGOSLAVIA*5 564 100*GERMANY : 1 530 129*5 891 400* *****BENELUX : 584 231** *****FRANCE : 1 057 179** *****ITALY : 806 795** *****DENMARK : 278 205** *****IRELAND : 27 820** *****UNITED KINGDOM : 1 168 461** *****GREECE : 111 282** **A . HIGH CARBON STEEL : ***** **I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : ***** **B ) OTHER : ***** **2 . BLOOMS , BILLETS , SLABS AND SHEET BARS***** **III . COILS FOR RE-ROLLING***** **IV . UNIVERSAL PLATES***** **V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : ***** **B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED***** **D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : ***** **1 . NOT FURTHER WORKED THAN CLAD : ***** **AA ) HOT-ROLLED OR EXTRUDED***** **VI . HOOP AND STRIP : ***** **A ) NOT FURTHER WORKED THAN HOT-ROLLED***** **C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : ***** **1 . NOT FURTHER WORKED THAN CLAD : ***** **AA ) HOT-ROLLED***** ORDER NO*CCT HEADING NO*DESCRIPTION*COMMUNITY TARIFF QUOTAS*CEILING ( EUA ) * ***BENEFICIARY COUNTRIES OR TERRITORIES*INDIVIDUAL QUOTA AMOUNT ( EUA ) *AMOUNT OF SHARES ALLOCATED TO MEMBER STATES ( EUA ) ** ( 1 ) * ( 2 ) * ( 3 ) * ( 4 ) * ( 5 ) * ( 6 ) * ( 7 ) * *73.15 ( CONT'D ) *VII . SHEETS AND PLATES : ***** **A ) NOT FURTHER WORKED THAN HOT-ROLLED***** **B ) NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : ***** **2 . LESS THAN 3 MM***** **C ) POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED***** **D ) OTHERWISE SHAPED OR WORKED : ***** **1 . CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED***** **B . ALLOY STEEL : ***** **I . INGOTS , BLOOMS , BILLETS , SLABS AND SHEET BARS : ***** **B ) OTHER : ***** **2 . BLOOMS , BILLETS , SLABS AND SHEET BARS***** **III . COILS FOR RE-ROLLING***** **IV . UNIVERSAL PLATES***** **V . BARS AND RODS ( INCLUDING WIRE ROD ) AND HOLLOW MINING DRILL STEEL ; ANGLES , SHAPES AND SECTIONS : ***** **B ) NOT FURTHER WORKED THAN HOT-ROLLED OR EXTRUDED***** **D ) CLAD OR SURFACE-WORKED ( FOR EXAMPLE , POLISHED , COATED ) : ***** **1 . NOT FURTHER WORKED THAN CLAD : ***** **AA ) HOT-ROLLED OR EXTRUDED***** ORDER NO*CCT HEADING NO*DESCRIPTION*COMMUNITY TARIFF QUOTAS*CEILING ( EUA ) * ***BENEFICIARY COUNTRIES OR TERRITORIES*INDIVIDUAL QUOTA AMOUNT ( EUA ) *AMOUNT OF SHARES ALLOCATED TO MEMBER STATES ( EUA ) *CEILING ( EUA ) * ( 1 ) * ( 2 ) * ( 3 ) * ( 4 ) * ( 5 ) * ( 6 ) * ( 7 ) * *73.15 ( CONT'D ) *VI . HOOP AND STRIP : ***** **A ) NOT FURTHER WORKED THAN HOT-ROLLED***** **C ) CLAD , COATED OR OTHERWISE SURFACE-TREATED : ***** **1 . NOT FURTHER WORKED THAN CLAD : ***** **AA ) HOT-ROLLED***** **VII . SHEETS AND PLATES : ***** **A ) " ELECTRICAL " SHEETS AND PLATES***** **B ) OTHER SHEETS AND PLATES : ***** **1 . NOT FURTHER WORKED THAN HOT-ROLLED***** **2 . NOT FURTHER WORKED THAN COLD-ROLLED , OF A THICKNESS OF : ***** **BB ) LESS THAN 3 MM***** **3 . POLISHED , CLAD , COATED OR OTHERWISE SURFACE-TREATED***** **4 . OTHERWISE SHAPED OR WORKED : ***** **AA ) CUT INTO SHAPES OTHER THAN RECTANGULAR SHAPES , BUT NOT FURTHER WORKED***** ANNEX B LIST OF PRODUCTS IN RESPECT OF WHICH THE COMMON CUSTOMS TARIFF DUTIES ARE COMPLETELY SUSPENDED UNDER THE GENERALIZED TARIFF PREFERENCES GRANTED TO DEVELOPING COUNTRIES AND TERRITORIES ORDER NO*CCT HEADING NO*DESCRIPTION* 1*73.09*UNIVERSAL PLATES OF IRON OR STEEL* 2*73.12*HOOP AND STRIP , OF IRON OR STEEL , HOT-ROLLED OR COLD-ROLLED : * **A . NOT FURTHER WORKED THAN HOT-ROLLED* **B . NOT FURTHER WORKED THAN COLD-ROLLED : * **I . IN COILS FOR THE MANUFACTURE OF TINPLATE* **C . CLAD , COATED OR OTHERWISE SURFACE-TREATED : * **III . TINNED : * **A ) TINPLATE* **V . OTHER ( FOR EXAMPLE , COPPER-PLATED , ARTIFICIALLY OXIDIZED , LACQUERED , NICKEL-PLATED , VARNISHED , CLAD , PARKERIZED , PRINTED ) : * **A ) NOT FURTHER WORKED THAN CLAD : * **1 . HOT-ROLLED* 3*73.16*RAILWAY AND TRAMWAY TRACK CONSTRUCTION MATERIAL OF IRON OR STEEL , THE FOLLOWING : RAILS , CHECK-RAILS , SWITCH BLADES , CROSSINGS ( OR FROGS ) , CROSSING PIECES , POINT RODS , RACK RAILS , SLEEPERS , FISH-PLATES , CHAIRS , CHAIR-WEDGES , SOLE PLATES ( BASE PLATES ) , RAIL CLIPS , BEDPLATES , TIES , AND OTHER MATERIAL SPECIALIZED FOR JOINING OR FIXING RAILS : * **A . RAILS : * **II . OTHER* **B . CHECK-RAILS* **C . SLEEPERS* **D . FISH-PLATES AND SOLE PLATES : * **I . ROLLED* ANNEX C LIST OF DEVELOPING COUNTRIES AND TERRITORIES ENJOYING GENERALIZED TARIFF PREFERENCES ( 1 ) I . INDEPENDENT COUNTRIES 660 AFGHANISTAN ( 2 ) 208 ALGERIA 330 ANGOLA 528 ARGENTINA 453 BAHAMAS 640 BAHRAIN 666 BANGLADESH ( 2 ) 469 BARBADOS 284 BENIN ( 2 ) 675 BHUTAN ( 2 ) 516 BOLIVIA 391 BOTSWANA ( 2 )508 BRAZIL 676 BURMA 328 BURUNDI ( 2 ) 302 CAMEROON 306 CENTRAL AFRICAN REPUBLIC ( 2 ) 244 CHAD ( 2 ) 512 CHILE 720 CHINA 480 COLOMBIA 375 COMOROS ( 2 ) 318 CONGO 436 COSTA RICA 448 CUBA 600 CYPRUS 460 DOMINICA 456 DOMINICAN REPUBLIC 500 ECUADOR 220 EGYPT 428 EL SALVADOR 310 EQUATORIAL GUINEA ( 2 ) 334 ETHIOPIA ( 2 ) 815 FIJI 314 GABON 252 GAMBIA ( 2 ) 276 GHANA 473 GRENADA 416 GUATEMALA 260 GUINEA ( 2 ) 257 GUINEA BISSAU ( 2 ) 488 GUYANA 452 HAITI ( 2 ) 424 HONDURAS 664 INDIA 700 INDONESIA 616 IRAN 612 IRAQ 272 IVORY COAST 464 JAMAICA 338 JIBUTI ( 2 ) 628 JORDAN 696 KAMPUCHEA ( CAMBODIA ) 346 KENYA 812 KIRIBATI 636 KUWAIT 684 LAOS ( 2 ) 604 LEBANON 395 LESOTHO ( 2 ) 268 LIBERIA 216 LIBYA 370 MADAGASCAR 386 MALAWI ( 2 ) 701 MALAYSIA 667 MALDIVES ( 2 ) 232 MALI ( 2 ) 228 MAURITANIA 373 MAURITIUS 412 MEXICO 204 MOROCCO 366 MOZAMBIQUE 803 NAURU 672 NEPAL ( 2 ) 432 NICARAGUA 240 NIGER ( 2 ) 288 NIGERIA 652 NORTH YEMEN ( 2 ) 649 OMAN 662 PAKISTAN 442 PANAMA 801 PAPUA NEW GUINEA 520 PARAGUAY 504 PERU 708 PHILIPPINES 644 QATAR 247 REPUBLIC OF CAPE VERDE ( 2 ) 324 RWANDA ( 2 ) 819 WESTERN SAMOA ( 2 ) 311 SAO TOME AND PRINCIPE ( 2 ) 632 SAUDI ARABIA 248 SENEGAL 355 SEYCHELLES AND DEPENDENCIES ( 2 ) 264 SIERRA LEONE 706 SINGAPORE 806 SOLOMON ISLANDS 342 SOMALIA ( 2 ) 728 SOUTH KOREA 656 SOUTH YEMEN ( 2 ) 669 SRI LANKA 465 ST LUCIA 467 ST VINCENT 224 SUDAN ( 2 ) 492 SURINAM 393 SWAZILAND 608 SYRIA 352 TANZANIA ( 2 ) 680 THAILAND 280 TOGO 817 TONGA ( 2 ) 472 TRINIDAD AND TOBAGO 212 TUNISIA 807 TUVALU 350 UGANDA ( 2 ) 647 UNITED ARAB EMIRATES 236 UPPER VOLTA ( 2 ) 524 URUGUAY 816 VANUATU 484 VENEZUELA 690 VIETNAM 048 YUGOSLAVIA 322 ZAIRE 378 ZAMBIA 382 ZIMBABWE II . COUNTRIES AND TERRITORIES DEPENDENT OR ADMINISTERED , OR FOR WHOSE EXTERNAL RELATIONS MEMBER STATES OF THE COMMUNITY OR THIRD COUNTRIES ARE WHOLLY OR PARTLY RESPONSIBLE 808 AMERICAN OCEANIA ( 3 ) 802 AUSTRALIAN OCEANIA ( CHRISTMAS ISLAND , COCOS ( KEELING ) ISLANDS HEARD ISLAND AND MCDONALD ISLANDS , NORFOLK ISLAND ) 421 BELIZE 413 BERMUDA 357 BRITISH INDIAN OCEAN TERRITORY 703 BRUNEI 463 CAYMAN ISLANDS 529 FALKLAND ISLANDS AND DEPENDENCIES 822 FRENCH POLYNESIA 044 GIBRALTAR 740 HONG KONG 743 MACAO 377 MAYOTTE 476 NETHERLANDS ANTILLES 809 NEW CALEDONIA AND DEPENDENCIES 814 NEW ZEALAND OCEANIA ( TOKELAU UND NIUE ISLANDS ; COOK ISLANDS ) 813 PITCAIRN 890 POLAR REGIONS ( FRENCH SOUTHERN AND ANTARCTIC TERRITORIES , AUSTRALIAN ANTARCTIC TERRITORIES , BRITISH ANTARCTIC TERRITORIES ) 329 ST HELENA AND DEPENDENCIES 454 TURKS AND CAICOS ISLANDS 457 VIRGIN ISLANDS OF THE UNITED STATES 811 WALLIS AND FUTUNA ISLANDS 451 WEST INDIES NOTE : THE ABOVE LISTS MAY BE AMENDED SUBSEQUENTLY TO TAKE ACCOUNT OF CHANGES IN THE INTERNATIONAL STATUS OF COUNTRIES OR TERRITORIES . ( 1 ) THE CODE NUMBER PRECEDING THE NAME OF EACH BENEFICIARY COUNTRY OR TERRITORY IS THAT GIVEN IN " GEONOMENCLATURE 1980 " ( REGULATION ( EEC ) NO 2566/79 - OJ NO L 294 , 21 . 11 . 1979 , P . 5 ) . ( 2 ) THIS COUNTRY IS ALSO INCLUDED IN ANNEX D . ( 3 ) AMERICAN OCEANIA INCLUDES : GUAM , AMERICAN SAMOA ( INCLUDING SWAIN'S ISLAND ) , MIDWAY ISLANDS , JOHNSTON AND SAND ISLANDS , WAKE ISLAND AND THE TRUST TERRITORY OF THE PACIFIC ISLANDS ( THE CAROLINE , MARIANAS AND MARSHALL ISLANDS ) . ANNEX D LIST OF LEAST DEVELOPED DEVELOPING COUNTRIES 660 AFGHANISTAN 666 BANGLADESH 284 BENIN 675 BHUTAN 391 BOTSWANA 328 BURUNDI 306 CENTRAL AFRICAN REPUBLIC 244 CHAD 375 COMOROS 310 EQUATORIAL GUINEA 334 ETHIOPIA 252 GAMBIA 260 GUINEA 257 GUINEA BISSAU 452 HAITI 338 JIBUTI 684 LAOS 395 LESOTHO 386 MALAWI 667 MALDIVES 232 MALI 672 NEPAL 240 NIGER 652 NORTH YEMEN 247 REPUBLIC OF CAPE VERDE 324 RWANDA 819 WESTERN SAMOA 311 SAO TOME AND PRINCIPE 355 SEYCHELLES AND DEPENDENCIES 342 SOMALIA 656 SOUTH YEMEN 224 SUDAN 352 TANZANIA 817 TONGA 350 UGANDA 236 UPPER VOLTA